Citation Nr: 1820365	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence was received to reopen the claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The appellant served in the United States Army Reserves from July 1954 to November 1956, with a period of active duty for training (ACDUTRA) from August 15, 1954, to August 29, 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

By virtue of the decision below, service connection is being awarded for hearing loss incurred during the ACDUTRA period.  The appellant will, for the purposes of VA compensation, now be referred to as the Veteran. 

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2018.  A transcript of the hearing is within the record before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In June 1984, the RO denied service connection for bilateral hearing loss based upon a finding of no evidence of bilateral hearing loss incurred during the Veteran's period of ACDUTRA.  

2.  The evidence received since June 1984 includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the bilateral hearing loss claim.
  
3.  The Veteran's hearing loss disability was as likely as not incurred during his period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in a final RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  Board decisions are final when issued; unless the Board Chairman has ordered reconsideration of the decision.  38 C.F.R. § 20.1100 (2017).

The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Service connection was denied for bilateral hearing loss by way of a June 1984 rating decision.  The basis of the RO's denial was the lack of evidence of hearing loss incurred during the Veteran's period of ACDUTRA.  The evidence of record at the time of the RO's prior action on the claim included the Veteran's claim, his available military personnel records, and a January 1984 VA examination report.  

The records received since June 1984 includes outpatient clinical records, the Veteran's hearing testimony, a June 2016 VA examination report, and a May 2016 determination by the RO conceding noise exposure during the Veteran's ACDUTRA.

The records added to the claims file since June 1984 concede in service noise exposure as a potential cause of the Veteran's hearing loss and are, therefore, not cumulative or redundant of the evidence previously of record.  Moreover, these records are material in that it was the lack of evidence of an in service incurrence that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for bilateral hearing loss is warranted.

Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) and (d) (2017).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2017).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131.  Active military, naval, or air service, therefore, includes (1) active duty, any period of active duty for training during which a person was disabled or died from a disease or injury; and (2) any period of inactive duty training during which a person was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

Under 38 U.S.C. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination.  In this case, the Veteran's service treatment records were lost by fire at the National Personnel Records Center.  Thus, there is no indication of a hearing loss disability present at the time he entered the Reserves or at the time he entered his period of ACDUTRA.  

The Veteran claims to have bilateral hearing loss due to noise experienced in service.  The records clearly show a current diagnosis of bilateral hearing loss in this case.  Further, in May 2016, the RO documented, by way of a Deferred Rating Decision within the claims file, concession of the fact that the Veteran was exposed to loud noise in service because his service personnel records show he was in the Transportation Corps during his ACDUTRA, which exposed him to noise while moving supplies, troops, and equipment.  Thus, the record includes evidence of the current disability claimed and of an in service incurrence of noise exposure that may have caused the hearing loss.  The earliest notation of hearing loss was at the time of the Veteran's November 1956 discharge from the Army Reserves due to being permanently physically disqualified due to hearing loss.  The audiogram accompanying the discharge paper work confirms a severe level of hearing loss by this time.

In sum, the Board finds the Veteran entered his period of ACDUTRA without any indication of hearing loss, experienced loud noise during this period of ACDUTRA and subsequently developed hearing loss, which progressed to a disqualifying level by 1956 and has continued ever since.  The only medical opinions obtained during the pendency of this claim fail to address the impact of the conceded noise exposure on the Veteran's development of hearing loss.  These opinions are, therefore, inadequate for use in this analysis.  The Board also recognizes the Veteran's work on the railroad at the same time as his Army Reserve service.  However, at his Board hearing, the Veteran confirmed that for the year prior to his ACDUTRA, he worked only as a water boy, and did not work around the loud noise associated with working on a railroad.  See hearing transcript at page 3.  The Board has no reason to question the credibility of the Veteran's hearing testimony.  Considering all the aforementioned facts, the Board cannot reasonably disassociate the onset of the Veteran's hearing loss disability from the noise exposure he experienced during ACDUTRA.

Thus, the evidence supports the claim that the Veteran's current bilateral hearing loss is at least as likely as not a result of the conceded noise exposure during his period of ACDUTRA.  Accordingly, the Veteran is entitled to service connection for bilateral hearing loss.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


